Title: Speech to Jean Baptiste Ducoigne, [ca. 1] June 1781
From: Jefferson, Thomas
To: Ducoigne, Jean Baptiste


        
          Charlottesville, [ca. 1] June, 1781.
          Brother John Baptist de Coigne
        
        I am very much pleased with the visit you have made us, and particularly that it has happened when the wise men from all parts of our country were assembled together in council, and had an opportunity of hearing the friendly discourse you held to me. We are all sensible of your friendship, and of the services you have rendered, and I now, for my countrymen, return you thanks, and, most particularly, for your assistance to the garrison which was besieged by the hostile Indians. I hope it will please the Great Being above to continue you long in life, in health and in friendship to us; and that your son will afterwards succeed you in wisdom, in good disposition, and in power over your people. I consider the name you have given as particularly honorable to me, but I value it the more as it proves your attachment to my country. We, like you, are Americans, born in the same land, and having the same interests. I have carefully attended to the figures represented on the skins, and to their explanation, and shall always keep them hanging on the walls in remembrance of you and your nation. I have joined with you sincerely in smoking the pipe of peace; it is a good old custom handed down by your ancestors, and as such I respect and join in it with reverence. I hope we shall long continue to smoke in friendship together. You find us, brother, engaged in war with a powerful nation. Our forefathers were Englishmen, inhabitants of a little island beyond the great water, and, being distressed for land, they came and settled here. As long as we were young and weak, the English whom we had left behind, made us carry all our wealth to their country, to enrich them; and, not satisfied with this, they at length began to say we were their slaves, and should do whatever they ordered us. We were now grown up and felt ourselves strong; we knew we were free as they were, that  we came here of our own accord and not at their biddance, and were determined to be free as long as we should exist. For this reason they made war on us. They have now waged that war six years, and have not yet won more land from us than will serve to bury the warriors they have lost. Your old father, the King of France, has joined us in the war, and done many good things for us. We are bound forever to love him, and wish you to love him, brother, because he is a good and true friend to us. The Spaniards have also joined us, and other powerful nations are now entering into the war to punish the robberies and violences the English have committed on them. The English stand alone, without a friend to support them, hated by all mankind because they are proud and unjust. This quarrel, when it first began, was a family quarrel between us and the English, who were then our brothers. We, therefore, did not wish you to engage in it at all. We are strong enough of ourselves without wasting your blood in fighting our battles. The English, knowing this, have been always suing to the Indians to help them fight. We do not wish you to take up the hatchet. We love and esteem you. We wish you to multiply and be strong. The English, on the other hand, wish to set you and us to cutting one another’s throats, that when we are dead they may take all our land. It is better for you not to join in this quarrel, unless the English have killed any of your warriors or done you any other injury. If they have, you have a right to go to war with them, and revenge the injury, and we have none to restrain you. Any free nation has a right to punish those who have done them an injury. I say the same, brother, as to the Indians who treat you ill. While I advise you, like an affectionate friend, to avoid unnecessary war, I do not assume the right of restraining you from punishing your enemies. If the English have injured you, as they have injured the French and Spaniards, do like them and join us in the war. General Clarke will receive you and show you the way to their towns. But if they have not injured you, it is better for you to lie still and be quiet. This is the advice which has been always given by the great council of the Americans. We must give the same, because we are but one of thirteen nations, who have agreed to act and speak together. These nations keep a council of wise men always sitting together, and each of us separately follow their advice. They have the care of all the people and the lands between the Ohio and Mississippi, and will see that no wrong be committed on them. The French settled at Kaskaskias, St. Vincennes, and the Cohos, are subject to that council, and they will punish them if they do you any injury.  If you will make known to me any just cause of complaint against them, I will represent it to the great council at Philadelphia, and have justice done you.
        Our good friend, your father, the King of France, does not lay any claim to them. Their misconduct should not be imputed to him. He gave them up to the English the last war, and we have taken them from the English. The Americans alone have a right to maintain justice in all the lands on this side the Mississippi,—on the other side the Spaniards rule. You complain, brother, of the want of goods for the use of your people. We know that your wants are great, notwithstanding we have done everything in our power to supply them, and have often grieved for you. The path from hence to Kaskaskias is long and dangerous; goods cannot be carried to you in that way. New Orleans has been the only place from which we could get goods for you. We have bought a great deal there; but I am afraid not so much of them have come to you as we intended. Some of them have been sold of necessity to buy provisions for our posts. Some have been embezzled by our own drunken and roguish people. Some have been taken by the Indians and many by the English.
        The Spaniards, having now taken all the English posts on the Mississippi, have opened that channel free for our commerce, and we are in hopes of getting goods for you from them. I will not boast to you, brother, as the English do, nor promise more than we shall be able to fulfil. I will tell you honestly, what indeed your own good sense will tell you, that a nation at war cannot buy so many goods as when in peace. We do not make so many things to send over the great waters to buy goods, as we made and shall make again in time of peace. When we buy those goods, the English take many of them, as they are coming to us over the great water. What we get in safe, are to be divided among many, because we have a great many soldiers, whom we must clothe. The remainder we send to our brothers the Indians, and in going, a great deal of it is stolen or lost. These are the plain reasons why you cannot get so much from us in war as in peace. But peace is not far off. The English cannot hold out long, because all the world is against them. When that takes place, brother, there will not be an Englishman left on this side the great water. What will those foolish nations then do, who have made us their enemies, sided with the English, and laughed at you for not being as wicked as themselves? They are clothed for a day, and will be naked forever after; while you, who have submitted to short inconvenience, will be well supplied  through the rest of your lives. Their friends will be gone and their enemies left behind; but your friends will be here, and will make you strong against all your enemies. For the present you shall have a share of what little goods we can get. We will order some immediately up the Mississippi for you and for us. If they be little, you will submit to suffer a little as your brothers do for a short time. And when we shall have beaten our enemies and forced them to make peace, we will share more plentifully. General Clarke will furnish you with ammunition to serve till we can get some from New Orleans. I must recommend to you particular attention to him. He is our great, good, and trusty warrior; and we have put everything under his care beyond the Alleghanies. He will advise you in all difficulties, and redress your wrongs. Do what he tells you, and you will be sure to do right. You ask us to send schoolmasters to educate your son and the sons of your people. We desire above all things, brother, to instruct you in whatever we know ourselves. We wish to learn you all our arts and to make you wise and wealthy. As soon as there is peace we shall be able to send you the best of school-masters; but while the war is raging, I am afraid it will not be practicable. It shall be done, however, before your son is of an age to receive instruction.
        This, brother, is what I had to say to you. Repeat it from me to all your people, and to our friends, the Kickapous, Piorias, Piankeshaws and Wyattanons. I will give you a commission to show them how much we esteem you. Hold fast the chain of friendship which binds us together, keep it bright as the sun, and let them, you and us, live together in perpetual love.
      